NUMBER 13-19-00622-CV

                                   COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


 IN RE FLOYD BLAKE DEITZMANN D/B/A LAW OFFICE OF F. BLAKE
DEITZMANN, RICK GONZALEZ, AND MARIVEL SALINAS RODRIGUEZ


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
              Memorandum Opinion by Justice Perkes1

       Relators Floyd Blake Deitzmann d/b/a Law Office of F. Blake Deitzmann, Rick

Gonzalez, and Marivel Salinas Rodriguez filed a petition for writ of mandamus and motion

for stay in the above cause on December 6, 2019. Through this original proceeding,

relators seek to compel the trial court to vacate its October 25, 2019 order denying

relator’s Rule 91a motion to dismiss the claims of the real party in interest, Law Offices of




       1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
Ramon Garcia and its December 2, 2019 order denying reconsideration of that ruling.

See Tex. R. Civ. P. 91a (providing for the dismissal of baseless causes of action).

Relators further request that we stay all activity in the underlying case pending resolution

of this original proceeding. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified,

an order granting temporary relief is effective until the case is finally decided.”).

       Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or is a clear

abuse of discretion and there is no adequate appellate remedy. In re Nationwide Ins. Co.

of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); see In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of discretion occurs when

a trial court’s ruling is arbitrary and unreasonable or is made without regard for guiding

legal principles or supporting evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d at

712; Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the

adequacy of an appellate remedy by balancing the benefits of mandamus review against

the detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding);

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

Mandamus is available to review a trial court’s denial of a motion to dismiss under Texas

Rule of Civil Procedure 91a. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig.

proceeding) (per curiam); In re Butt, 495 S.W.3d 455, 460 (Tex. App.—Corpus Christi

2016, orig. proceeding).




                                              2
       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relators have failed to meet their burden of

proof to obtain relief. Accordingly, we deny the petition for writ of mandamus and the

request for emergency relief. See TEX. R. APP. P. 52.8(a).


                                                               GREGORY T. PERKES
                                                               Justice


Delivered and filed the
6th day of December, 2019.




                                            3